11. EU-Serbia relations (vote)
- Kacin report
- Before the vote on Amendment 8
(DE) Mr President, I wanted to say a word on this amendment. We had to make a correction there, and I ask Mr Schöpflin and other Members to vote in favour, because there was a mistake in the original text. 1992 is the wrong year. We would keep that mistake in the recommendation if we did not vote for Mr Kacin's amendment. Let us please vote for this amendment.
- Before the vote on Amendment 29
rapporteur. - Mr President, I have an oral amendment to Paragraph 29, because there is something that has to be deleted. In the English version, the words 'both entities of' have to be deleted. Otherwise, the split vote would not make sense.
This has been agreed by the PPE-DE Group.
(The oral amendment was adopted.)
- After the vote
Mr President, on a point of order, I rise under Rule 166, which says that the Member shall first specify to which rule he is referring. I am referring to that one.
I understand that you cut off Mr Martin before he had a chance to finish what he wanted to say. He was making a point about yesterday.
Yesterday, Mr Schulz made a lengthy political statement without referring to the rule under which he was speaking. It was allowed by the President, whereas Mr Martin was cut off.
I think there is a bias at work here and a double standard, where those in favour of the EU are allowed to say what they want and those who are not in favour of it are cut off.
Could we have an even application of the Rules please?
(Applause from the right)
I am in the chair today, and I always endeavour to apply the Rules of Procedure as prescribed.